 
 





EXHIBIT 10.1









CUSIP NO. 88738WAG8
TERM LOAN CUSIP NO. 88738WAH6


CREDIT AGREEMENT
Dated as of September 11, 2018
among
THE TIMKEN COMPANY,
as the Borrower,
THE LENDERS PARTY HERETO,
and
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
KEYBANC CAPITAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent



















1

--------------------------------------------------------------------------------


 
 





TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
6
 
 
 
1.01
Defined Terms
6
1.02
Other Interpretive Provisions
24
1.03
[Reserved]
24
1.04
Accounting Terms
24
1.05
Rounding
25
1.06
References to Agreements and Laws
25
1.07
Times of Day
25
 
 
 
Article II THE COMMITMENTS AND CREDIT EXTENSIONS
25
 
 
 
2.01
The Loans
25
2.02
Borrowings, Conversions and Continuations of Loans
25
2.03
[Reserved]
26
2.04
[Reserved]
26
2.05
Prepayments
26
2.06
Termination or Reduction of Commitments
27
2.07
Repayment of Loans
28
2.08
Interest
29
2.09
Fees
29
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
29
2.11
Evidence of Indebtedness
29
2.12
Payments Generally
30
2.13
Sharing of Payments
31
2.14
[Reserved]
32
2.15
[Reserved]
32
2.16
Defaulting Lender
32
 
 
 
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
33
 
 
 
3.01
Taxes
33
3.02
Illegality
34
3.03
Inability to Determine Rates
34
3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
35
3.05
Funding Losses
36
3.06
Matters Applicable to All Requests for Compensation
37
3.07
Survival
37
 
 
 
Article IV [RESERVED]
37
 
 
Article V CONDITIONS PRECEDENT TO CREDIT EXTENSION
37
 
 
 
5.01
Conditions of Credit Extension
37
 
 
 
Article VI REPRESENTATIONS AND WARRANTIES
39
 
 
 
6.01
Existence, Qualification and Power; Compliance with Laws
39
6.02
Authorization; No Contravention
39
6.03
Governmental Authorization; Other Consents
39
6.04
Binding Effect
39



2

--------------------------------------------------------------------------------

 
 





6.05
Financial Statements; No Material Adverse Effect
40
6.06
Litigation
40
6.07
No Default
40
6.08
Ownership of Property
40
6.09
Environmental Compliance
40
6.10
Taxes
41
6.11
Pension Plans
41
6.12
Margin Regulations; Investment Company Act
41
6.13
Disclosure
42
6.14
Compliance with Laws
42
6.15
OFAC
42
6.16
Anti-Corruption Laws
42
6.17
EEA Financial Institution
42
6.18
Beneficial Ownership Certification
42
 
 
 
Article VII AFFIRMATIVE COVENANTS
42
 
 
 
7.01
Financial Statements
42
7.02
Certificates; Other Information
42
7.03
Notices
44
7.04
[Reserved]
44
7.05
Preservation of Existence, Etc
44
7.06
Maintenance of Properties
44
7.07
Maintenance of Insurance
44
7.08
Compliance with Laws
44
7.09
Books and Records
45
7.10
Inspection Rights
45
7.11
Use of Proceeds
45
7.12
Covenant to Guarantee Obligations
45
7.13
[Reserved]
46
7.14
Further Assurances
46
7.15
Anti-Corruption Laws
46
 
 
 
Article VIII NEGATIVE COVENANTS
46
 
 
 
8.01
Liens
47
8.02
Acquisitions and Joint Ventures
48
8.03
Indebtedness
48
8.04
Fundamental Changes
48
8.05
Dispositions
49
8.06
[Reserved]
49
8.07
Change in Nature of Business
50
8.08
Transactions with Affiliates
50
8.09
[Reserved]
50
8.10
Use of Proceeds
50
8.11
Financial Covenants
50
8.12
Sanctions
50
8.13
Anti-Corruption Laws
51
 
 
 
Article IX EVENTS OF DEFAULT AND REMEDIES
51
 
 
 



3

--------------------------------------------------------------------------------

 
 





9.01
Events of Default
51
9.02
Remedies upon Event of Default
52
9.03
Application of Funds
52
 
 
 
Article X ADMINISTRATIVE AGENT
53
 
 
 
10.01
Appointment and Authority
53
10.02
Rights as a Lender
54
10.03
Exculpatory Provisions
54
10.04
Reliance by Administrative Agent
55
10.05
Delegation of Duties
55
10.06
Removal and Resignation of Administrative Agent
55
10.07
Non-Reliance on Administrative Agent and Other Lenders
56
10.08
No Other Duties; Etc
56
10.09
Administrative Agent May File Proofs of Claim
56
10.10
Guaranty Matters
57
10.11
Lender ERISA Representation
57
 
 
 
Article XI MISCELLANEOUS
58
 
 
 
11.01
Amendments, Etc
58
11.02
Notices and Other Communications; Facsimile Copies
59
11.03
No Waiver; Cumulative Remedies; Enforcement
61
11.04
Attorney Costs and Expenses
61
11.05
Indemnification by the Borrower
62
11.06
Payments Set Aside
63
11.07
Successors and Assigns
63
11.08
Confidentiality
66
11.09
Setoff
67
11.10
Interest Rate Limitation
68
11.11
Counterparts
68
11.12
Integration
68
11.13
Survival of Representations and Warranties
68
11.14
Severability
68
11.15
Tax Forms
69
11.16
Replacement of Lenders
70
11.17
[Reserved]
71
11.18
[Reserved]
71
11.19
Governing Law; Jurisdiction, Etc
71
11.20
Waiver of Trial by Jury
72
11.21
No Advisory or Fiduciary Responsibility
72
11.22
PATRIOT Act Notice
72
11.23
Electronic Execution of Assignments and Certain Other Documents
73
11.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
73





4

--------------------------------------------------------------------------------

 
 





SCHEDULES


I
Certain Timken Stockholders
 
2.0
Commitments and Pro Rata Shares
 
6.1
Environmental Matters
 
6.1
Pension Plans
 
6.1
Projected Financial Information
 
8.0
Existing Liens
 
8.1
Transactions with Affiliates
 
11.0
Administrative Agent’s Office, Certain Addresses for Notices
 





EXHIBITS


Form of
 
 
A
Committed Loan Notice
 
B
Note
 
C
Compliance Certificate
 
D
Assignment and Assumption
 
E
Joinder Agreement
 
F
Subsidiary Guaranty Agreement
 

















5

--------------------------------------------------------------------------------


 
 







CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 11,
2018, among THE TIMKEN COMPANY, an Ohio corporation (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS:
WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders make loans to the Borrower to provide funds to (a) refinance a portion
of revolving indebtedness of the Borrower (the “Refinancing”) outstanding under
the Existing Revolving Credit Agreement (as defined below) and (b) to finance a
portion of the purchase for the Borrower’s acquisition of Rollon S.p.A. (the
“Rollon Acquisition”).
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and subject to the conditions set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
    

1.01     Defined Terms.


As used in this Agreement, the following terms have the meanings specified
below:
“Administrative Agent” means KeyBank National Association (or any of its
designated branch offices or affiliates).
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agreement” has the meaning specified in the preamble hereto.












6

--------------------------------------------------------------------------------

 
 





“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Debt Rating
S&P/Moody's/Fitch
Eurodollar Rate +
Base Rate +
1
A- /A3/A- or better
1.0%
—%
2
BBB+/Baa1/BBB+
1.1%
0.1%
3
BBB/Baa2/BBB
1.3%
0.3%
4
BBB-/Baa3/BBB-
1.4%
0.4%
5
BB+/Ba1/BB+ or worse
1.5%
0.5%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the Moody’s Debt Rating, the S&P Debt Rating and the Fitch Debt Rating
fall into different Debt Rating levels, then the applicable Pricing Level shall
be deemed to be the Pricing Level that includes the lower of the two highest
Debt Rating levels, (b) if the two highest Debt Rating levels are equivalent,
the applicable Pricing Level shall be deemed to be the Pricing Level that
includes the two highest Debt Rating levels, (c) if the Borrower has only one
Debt Rating, the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Borrower does not have any Debt Rating,
Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of either an
upgrade or a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change (and the Borrower shall promptly provide notice to
the Administrative Agent of any such publicly announced change in the Debt
Rating).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, KeyBanc Capital Markets Inc. and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative Agent
and the Borrower.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any one law firm or other external counsel and, if reasonably
necessary, a single external local counsel in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


7

--------------------------------------------------------------------------------

 
 





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate,
(b) one-half of one percent (0.50%) in excess of the Federal Funds Rate and (c)
the Eurodollar Rate plus 1.00%; and if Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. Any change in the Base
Rate shall be effective immediately from and after such change in the Base Rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means each borrowing occurring on the Closing Date consisting of
simultaneous Loans having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
“Borrowing Minimum” means $5,000,000.
“Borrowing Multiple” means $1,000,000.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required by Law to close in, or are in
fact closed in Cleveland, Ohio, or New York, New York and (b) if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)readily marketable obligations issued by the District of Columbia, any state
of the United States of America or any political subdivision thereof (i) having
maturities of not more than 12 months from the date of acquisition thereof, and
having an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);
(c)time deposits or repurchase agreements with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues)


8

--------------------------------------------------------------------------------

 
 





commercial paper rated as described in clause (d) of this definition and (iii)
has combined capital and surplus of at least $250,000,000, in each case with
maturities of not more than 12 months from the date of acquisition thereof;
(d)commercial paper or master notes issued by any Person organized under the
laws of any state of the United States of America and rated at least “Prime-2”
(or the then equivalent grade) by Moody’s or at least “A-2” (or the then
equivalent grade) by S& P, in each case with maturities of not more than 6
months from the date of acquisition thereof;
(e)obligations issued by any Person organized under the laws of any state of the
United States of America (i) having maturities of not more than 12 months from
the date of acquisition thereof and (ii) rated at least A by S&P and at least A2
by Moody’s;
(f)instruments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(g)Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
financial institutions having capital of at least $250,000,000 or its
equivalent, and the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a), (b), (c), (d), (e) and
(f) of this definition;
(h)with respect to Foreign Subsidiaries, (i) the approximate foreign equivalent
of any of clauses (a) through (g) above and (ii) other short-term investments
utilized by Foreign Subsidiaries and in accordance with normal investment
practices for cash management in investments analogous to the foregoing
investments in clauses (a) through (g); and
(i)Investments in investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (h) above.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(j)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of the Borrower or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than those Persons listed on Schedule I and the heirs,
administrators or executors of any such Persons and any trust established by or
for the benefit of such Persons, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
(k)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination


9

--------------------------------------------------------------------------------

 
 





to that board or equivalent governing body was approved by individuals referred
to in clause (i) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.
“Closing Date” means September 11, 2018.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Commitments of all of the Lenders on the Closing Date
shall be $350,000,000.00.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute, and any rules, regulations and orders
applicable thereto.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes for such period, as
determined in accordance with GAAP, (iii) depreciation and amortization expense,
as determined in accordance with GAAP, (iv) other non-recurring charges and
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(v) any losses realized upon the Disposition of assets outside the ordinary
course of business, as determined in accordance with GAAP, (vi) the aggregate
amount of non-cash impairment, restructuring, reorganization, implementation,
manufacturing rationalization and other special charges for such period, and
(vii) non-cash stock-based compensation expense for such period and minus (b)
the sum of (i) all non-recurring material non-cash items increasing Consolidated
Net Income for such period, (ii) any gains realized upon the Disposition of
assets outside the ordinary course of business, as determined in accordance with
GAAP, and (iii) payments (net of expenses) received with respect to the United
States - Continued Dumping and Subsidy Offset Act of 2000. Consolidated EBITDA
shall be calculated on a Pro Forma Basis after giving effect to any acquisitions
for any applicable period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (which amount, for the avoidance of doubt, includes only the
drawn portion of any line of credit or revolving credit facility), (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (which amount, for the
avoidance of doubt, includes only the drawn portion of any line of credit or
revolving credit facility), (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business and (ii) earn-outs, hold-backs and other
deferred payment of consideration in connection with Permitted Acquisitions to
the


10

--------------------------------------------------------------------------------

 
 





extent not required to be reflected as liabilities on the balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP), (e) Attributable
Indebtedness, (f) all Off-Balance Sheet Liabilities, (g) without duplication,
all Guarantees with respect to outstanding Indebtedness (other than Indebtedness
that is contingent in nature) of the types specified in clauses (a) through (f)
above of Persons other than the Borrower or any Subsidiary, and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, net of interest income in
accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters ended on such
date. The Consolidated Leverage Ratio shall be calculated on a Pro Forma Basis.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means a Borrowing.
“Credit Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.
“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


11

--------------------------------------------------------------------------------

 
 





“Default Rate” means an interest rate equal to (a) the Applicable Rate, if any,
applicable to Base Rate Loans plus (b) 2.0% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2.0% per annum, in each case to the fullest extent
permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent, in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions that broadly
prohibit transactions or dealings with that country or territory (currently,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


12

--------------------------------------------------------------------------------

 
 





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(v) (subject to such consents, if any, as may be
required under Section 11.07(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, and binding judgments, orders,
decrees, Environmental Permits and agreements or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to releases of
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon violation of any
Environmental Law, or the release or threatened release of any Hazardous
Materials into the environment.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a) (2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA (including without limitation as a result of any prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan) , other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.


13

--------------------------------------------------------------------------------

 
 





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date (provided that if such day
is not a Business Day, the next preceding Business Day) for Dollar deposits with
a term of one month commencing that day;
provided, (i) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan (other than a Base Rate Loan) that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Subsidiary” means, as of any date of determination, (a) any direct or
indirect Foreign Subsidiary and (b) any direct or indirect Domestic Subsidiary
all or substantially all of the assets of which consist of, directly or
indirectly, the Equity Interests in one or more CFCs.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty Agreement of such Guarantor of such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any and all guarantees of such Guarantor’s Swap Obligations by other
Loan Parties) at the time the Subsidiary Guaranty Agreement of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Subsidiary Guaranty Agreement is
or becomes illegal.
“Existing Revolving Credit Agreement” means the Third Amended and Restated
Credit Agreement dated as of June 19, 2015 (as amended or otherwise modified),
among the Borrower, as the borrower thereunder, the financial institutions party
thereto, as lenders and/or agents, and Bank of America, N.A. and KeyBank, as
co-administrative agents for the lenders thereunder or any amendment and
restatement or any successor or replacement thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any applicable agreements
entered into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements.


14

--------------------------------------------------------------------------------

 
 





“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank
National Association on such day on such transactions as determined by the
Administrative Agent.
“Fitch” means Fitch Ratings Inc. and any successor thereto.
“Foreign Lender” has the meaning specified in Section 11.15(a)(i).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash and (c) the Commitments
shall have expired or been terminated in full.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Granting Lender” has the meaning specified in Section 11.07(h).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness payable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness of the payment
of such Indebtedness, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of any other
Person, whether or not such Indebtedness is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


15

--------------------------------------------------------------------------------

 
 





“Guarantors” means, after the Springing Guaranty Date, collectively, the
Material Subsidiaries of the Borrower, if any, that execute and deliver a
Subsidiary Guaranty Agreement pursuant to Section 7.12. For purposes of
clarification, the Receivables Subsidiaries and any Excluded Subsidiary shall
not be required to become Guarantors pursuant to Section 7.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, as regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, and radon
gas.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(l)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (which amount, for the avoidance of doubt, includes only the drawn
portion of any line of credit or revolving credit facility);
(m)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(n)net obligations of such Person under any Swap Contract;
(o)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earn-outs, hold-backs and other deferred payment of
consideration in connection with Permitted Acquisitions to the extent not
required to be reflected as liabilities on the balance sheet of the Borrower and
its Subsidiaries in accordance with GAAP);
(p)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(q)capital leases, Off-Balance Sheet Liabilities and Synthetic Lease
Obligations;
(r)all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment, in each case in cash, in respect of any
Equity Interests in such Person or any other Person or any warrants, rights or
options to acquire such Equity Interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
(s)all Guarantees of such Person in respect of any of the foregoing. For the
avoidance of doubt, a Guarantee of any obligation that is not Indebtedness shall
not constitute Indebtedness.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnitees” has the meaning specified in Section 11.05.
“Information” has the meaning specified in Section 11.08.
“Interest Payment Date” means, (a) with respect to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
February, May, August and November and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided, that:


16

--------------------------------------------------------------------------------

 
 





(t)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;
(u)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(v)no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash, Cash Equivalents or short-term marketable
debt securities.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed by a direct or indirect Domestic Subsidiary in accordance
with the provisions of Section 7.12.
“KeyBank” means KeyBank National Association and its successors.
“KeyBank Fee Letter” means the letter agreement, dated August 27, 2018, between
the Borrower and KeyBanc Capital Markets Inc.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Leverage Increase Notice” means a certificate of a Responsible Officer of the
Borrower (i) certifying that the applicable acquisition qualifies as a Qualified
Acquisition and (ii) notifying the Administrative Agent that the Borrower has
elected to increase the Consolidated Leverage Ratio test level as set forth in
the provisos to Section 8.11(a).
“Leverage Increase Period” means the four fiscal quarters ended immediately
following the consummation of a Qualified Acquisition.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.02(b).


17

--------------------------------------------------------------------------------

 
 





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Subsidiary Guaranty Agreement, (d) the KeyBank Fee Letter, (e) the Wells Fargo
Fee Letter and (f) each Joinder Agreement.
“Loan Parties” means, collectively, the Borrower and, after the Springing
Guaranty Date, each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) a material adverse effect upon the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
(c) a material impairment of the ability of the Borrower to perform its payment
obligations under any Loan Document to which it is a party.
“Material Subsidiary” means each Domestic Subsidiary now existing or hereafter
acquired or formed, and each successor thereto, which, after giving pro forma
effect to such acquisition or formation, or at any other time thereafter, (i)
the Borrower and its other Subsidiaries’ Investments in such Domestic Subsidiary
exceeds 5.0% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis, (ii) the Borrower and its other Subsidiaries’ proportionate
share of the total assets (after intercompany eliminations) of such Domestic
Subsidiary exceeds 5.0% of the total assets of the Borrower and its Subsidiaries
on a consolidated basis, or (iii) the Borrower and its other Subsidiaries’
equity in the income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle of
such Domestic Subsidiary exceeds 5.0% of the income of the Borrower and its
Subsidiaries on a consolidated basis, as of the last day of the most recently
completed fiscal quarter of the Borrower with respect to which, pursuant to
clauses (a) or (b) of Section 7.01, financial statements have been, or are
required to have been, delivered by the Borrower.
“Maturity Date” means September 11, 2023, unless accelerated sooner pursuant to
Section 9.02(b).
“Maximum Rate” has the meaning specified in Section 11.10.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


18

--------------------------------------------------------------------------------

 
 





“Multiple Employer Plan” means a plan described in Section 4064 of ERISA to
which the Borrower or any ERISA Affiliate is obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 11.01 and is otherwise approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Note” means a promissory note of the Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. The foregoing shall also include (a) all
obligations under any Swap Contract between any Loan Party and any Swap Bank and
(b) all obligations under any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank; provided that the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
or (b) the monetary obligations under any sale and leaseback transaction which
does not create a liability on the consolidated balance sheet of such Person and
its Subsidiaries.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).


19

--------------------------------------------------------------------------------

 
 





“Outstanding Amount” means on any date, the amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans, as the case may be, occurring on such date.
“Overnight Rate” means an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.07(d).
“Participant Register” has the meaning specified in Section 11.07(d).
“PATRIOT Act” has the meaning provided in Section 11.22.
“Payment Office” means such office of KeyBank as shall be from time to time
selected by the Administrative Agent and notified by the Administrative Agent to
the Borrower and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the Pension Funding Rules.
“Permitted Acquisition” means any purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property and assets of,
any Person permitted by Section 8.02(i).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan,” within the meaning of Section 3(3) of
ERISA (including a Pension Plan and excluding a Multiemployer Plan or a Multiple
Employer Plan), maintained for employees of the Borrower or any ERISA Affiliate
and to which the Borrower or any ERISA Affiliate is required to contribute on
behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Pre-Approved Accounting Firm” means any of the following: Ernst & Young LLP,
PricewaterhouseCoopers LLP, Deloitte LLP or KPMG LLP.
“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate is publicly announced. The Prime Rate may not be the lowest interest
rate charged by the Administrative Agent for commercial or other extensions of
credit. Each change in the Prime Rate shall be effective immediately from and
after such change.
“Priority Debt” means, as of any date, the sum (without duplication) of the (a)
unsecured Indebtedness of the Non-Guarantor Subsidiaries of the Borrower (other
than unsecured intercompany Indebtedness) and (b) secured Indebtedness of the
Borrower and its Subsidiaries.


20

--------------------------------------------------------------------------------

 
 





“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio, that any Disposition of a Sold Business or Permitted Acquisition shall be
deemed to have occurred as of the first day of the most recent four consecutive
fiscal quarter period preceding the date of such transaction for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b).
In connection with the foregoing, (a) with respect to any Disposition of a Sold
Business, income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (b) with respect to any Permitted Acquisition income statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (i) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (ii)
such items are supported by audited financial statements, if available, or such
other information reasonably satisfactory to the Administrative Agent.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loans held by such Lender at such time
and the denominator of which is the aggregate amount of the Loans outstanding
hereunder at such time; provided that if the commitment of each Lender to make
Loans have been terminated pursuant to Section 9.02, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified Acquisition” means an acquisition with an aggregate purchase price of
at least $200,000,000.
“Receivables Facility” has the meaning specified in Section 8.05(g).
“Receivables Subsidiary” has the meaning specified in Section 7.12.
“Refinancing” has the meaning given to it in the Preliminary Statements hereto.
“Register” has the meaning specified in Section 11.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means a Committed Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the outstanding Loans; provided that, as set
forth in Section 2.16, the Commitment of, and the portion of the outstanding
Loans held, or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, corporate controller, treasurer, or assistant
treasurer of a Loan Party and, with respect to certificates to be delivered
pursuant to Section 5.01, notices to be delivered pursuant to Section 7.03 and
the requirements of Section 9.01, the


21

--------------------------------------------------------------------------------

 
 





general counsel or the secretary of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Rollon Acquisition” has the meaning given to it in the Preliminary Statements
hereto.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom (“HMT”).
“Scheduled Unavailability Date” has the meaning specified in Section 3.02(b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Sold Business” means any material Person, property, business or asset sold,
transferred or otherwise disposed of by the Borrower or any Subsidiary, other
than in the ordinary course of business.
“Solvent” and “Solvency” mean, with respect to any Person, and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person, and its Subsidiaries on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, and its Subsidiaries
on a consolidated basis, (b) the present fair salable value of the assets of
such Person, and its Subsidiaries on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of such Person, and
its Subsidiaries on a consolidated basis, on its debts as they become absolute
and matured, (c) such Person, and its Subsidiaries on a consolidated basis, does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person, and its Subsidiaries on a consolidated basis, is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of such Person, and its Subsidiaries on a
consolidated basis, would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“SPC” has the meaning specified in Section 11.07(h).
“Springing Guaranty Date” means the date upon which both the corporate credit
rating of the Borrower is BB+ or less (or not rated) by S&P and the corporate
family rating of the Borrower is Ba1 or less (or not rated) by Moody’s.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
the Guarantors in favor of the Administrative Agent and the Lenders
substantially in the form of Exhibit F.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender or Affiliate of a Lender that is party to a Swap Contract with any
Loan Party in existence on the Closing Date.


22

--------------------------------------------------------------------------------

 
 





“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” has the meaning specified in Section 3.01(a).
“Threshold Amount” means $80,000,000.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“United States” and “U.S.” mean the United States of America.
“Wells Fargo Fee Letter” means the letter agreement, dated August 27, 2018,
between the Borrower and Wells Fargo Securities, LLC.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the


23

--------------------------------------------------------------------------------

 
 





applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.



1.02     Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.
(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.
(ii)The term “including” is by way of example and not limitation.
(iii)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(iv)Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.



1.03     [Reserved].



1.04     Accounting Terms.


(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including fiancial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders, and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)All obligations of any Person that are or would be characterized as operating
lease obligations in accordance with GAAP on the Closing Date (whether or not
such operating lease obligations were in effect on such date) shall continue to
be accounted for as operating lease obligations (and not as capitalized lease


24

--------------------------------------------------------------------------------

 
 





obligations) for purposes of this Agreement regardless of any change in GAAP
following the Closing Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized lease obligations.



1.05     Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).



1.06     References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.



1.07     Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).



ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS



2.01     The Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan to the Borrower, in Dollars, on the Closing Date in
an amount not to exceed such Lender’s Commitment. The Borrowing shall consist of
Loans made simultaneously by the Lenders in accordance with their respective
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01 and prepay under Section 2.05, but no such amounts may be reborrowed.



2.02     Borrowings, Conversions and Continuations of Loans


(a)The Borrowing to be made on the Closing Date, each conversion of Loans from
one Type to the other and each continuation of Loans after the Closing Date
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Such notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or any conversion of Eurodollar Rate Loans to Base Rate
Loans and (ii) 11:00 a.m. on the requested date of Borrowing of any Base Rate
Loans. A telephonic notice by the Borrower pursuant to this Section 2.02(a) must
be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of not less than
the Borrowing Minimum or the Borrowing Multiple in excess thereof. The Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as applicable (which shall be a Business Day), (iii)
the principal amount of Loans


25

--------------------------------------------------------------------------------

 
 





to be borrowed, converted or continued, as applicable, (iv) the Type of Loans to
be borrowed or to which existing Loans are to be converted and (v) the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.
(b)Following receipt of a Committed Loan Notice from the Borrower, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). With respect to the Borrowing to be made on the
Closing Date, (i) each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Closing Date and (ii) upon
satisfaction of the applicable conditions set forth in Section 5.01, the
Administrative Agent shall make all funds so received available to the Borrower
in Dollars either by (i) crediting the account of the Borrower on the books of
KeyBank with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by the Borrower not less than three Business Days prior to the Closing Date.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent pursuant to any provision of this Agreement
shall be conclusive and binding on the Borrower and the Lenders in absence of
manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify Timken and the Lenders of any change in the
Prime Rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)After giving effect to the Borrowing, all conversions of Loans from one Type
to the other and all continuations of Loans as the same Type, there shall not be
more than ten Interest Periods in effect.
(f)The failure of any Lender to make the Loan to be made by it as part of the
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan the Closing Date, but no Lender shall be responsible
for the failure of any other Lender to make the Loan to be made by such other
Lender on the Closing Date.



2.03    [Reserved].



2.04    [Reserved].



2.05    Prepayments.


(a)Optional. The Borrower may, upon notice to the Administrative Agent provided
by the Borrower, at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided, that, such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (ii)
on the date of prepayment of Base Rate Loans; provided further that such notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied. Each such notice shall specify the date and
amount of such prepayment and the Type of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any voluntary prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest


26

--------------------------------------------------------------------------------

 
 





thereon, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.16, each prepayment pursuant to this Section 2.05(a) shall
be paid to the Administrative Agent for distribution to the Lenders in
accordance with their respective Pro Rata Shares. Each prepayment of Loans made
pursuant to this Section 2.05(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Loans in the manner
specified by the Borrower or, if not so specified on or prior to the date of
such optional prepayment, in direct order of maturity.
(b)Mandatory. If the Rollon Acquisition shall not have been consummated on or
prior to November 1, 2018, the Borrower shall repay the Loans in full. Any such
mandatory prepayment shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each prepayment pursuant to this Section 2.05(b) shall be paid
to the Administrative Agent for distribution to the Lenders in accordance with
their respective Pro Rata Shares.
(c)Prepayments to Include Accrued Interest, Etc. All prepayments under this
Section 2.05 shall be applied to Loans in direct order of Interest Period
maturities, and shall be made together with (i) accrued and unpaid interest to
the date of such prepayment on the principal amount so prepaid and (ii) in the
case of any such prepayment of a Eurodollar Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.





2.06    Termination or Reduction of Commitments.


The Commitment of each Lender shall automatically terminate at such time as such
Lender shall have made available to the Borrower its share of the Loans to be
made on the Closing Date.






27

--------------------------------------------------------------------------------





2.07    Repayment of Loans.


The Borrower shall repay to the Lenders the aggregate principal amount of all
Loans outstanding on the following dates in the respective amounts set forth
opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 9.02;
Payment Dates
Principal Repayment Installments
November 30, 2018
$2,187,500
February 28, 2019
$2,187,500
May 31, 2019
$2,187,500
August 31, 2019
$2,187,500
November 30, 2019
$2,187,500
February 29, 2020
$2,187,500
May 31, 2020
$2,187,500
August 31, 2020
$2,187,500
November 30, 2020
$2,187,500
February 28, 2021
$2,187,500
May 31, 2021
$2,187,500
August 31, 2021
$2,187,500
November 30, 2021
$2,187,500
February 28, 2022
$2,187,500
May 31, 2022
$2,187,500
August 31, 2022
$2,187,500
November 30, 2022
$2,187,500
February 28, 2023
$2,187,500
May 31, 2023
$2,187,500
August 31, 2023
$2,187,500.0
Maturity Date
Remaining outstanding principal amount of Loans



provided, however, that (i) the final principal repayment installment of the
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Loans outstanding on such
date and (ii) (A) if any principal repayment installment to be made by the
Borrower (other than principal repayment installments on Eurodollar Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be and
(B) if any principal repayment installment to be made by the Borrower on a
Eurodollar Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.


28

--------------------------------------------------------------------------------





2.08    Interest.


(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal the Eurodollar Rate for such Interest
Period plus the Applicable Rate for Eurodollar Rate Loans and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.
(b)If any amount of principal, interest or fees payable under Section 2.09 are
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.



2.09    Fees.


(a)The Borrower shall pay to the Arrangers, for their own respective accounts,
fees in the amounts and at the times specified in the KeyBank Fee Letter and the
Wells Fargo Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
(b)The Borrower shall pay to the Administrative Agent such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.



2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.



2.11    Evidence of Indebtedness.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and


29

--------------------------------------------------------------------------------




records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
(b)[Reserved]
(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a) above, shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.



2.12    Payments Generally.


(a)Except as provided in Section 3.01 and Section 11.15, all payments to be made
by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower with respect
to principal of, interest on, and other amounts relating to, Loans shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Payment Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount


30

--------------------------------------------------------------------------------




forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 11.05(b) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.05(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.05(b).
(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time.



2.13    Sharing of Payments.


If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that (x) if all or any portion of such excess payment
is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (y) the provisions of this Section shall not be
construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement or (B)
any payment obtained by a Lender pursuant to Section 2.16 or as consideration
for any assignment or participation pursuant to Section 11.07. The Borrower
agrees that any Lender so purchasing a participation from


31

--------------------------------------------------------------------------------




another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff, but subject to Section 11.09)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.



2.14    [Reserved].



2.15    [Reserved].





2.16    Defaulting Lender.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fourth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 5.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.16(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees.
(A)The Defaulting Lender (x) shall not be entitled to receive or accrue any fees
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)With respect to any fee payable under Section 2.09(a) not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
not be required to pay the remaining amount of any such fee.


32

--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.



ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY



3.01    Taxes.


(a)Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, (1) taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a Lending Office, or to which the Administrative Agent or
such Lender has a present or former connection (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) and
(2) any U.S. federal withholding taxes imposed under FATCA (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01), each
of the Administrative Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Administrative
Agent or the Borrower shall make such deductions, (iii) the Administrative Agent
or the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) the
Borrower shall furnish to the Administrative Agent (which shall forward the same
to the Administrative Agent or such Lender, as the case may be) the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.
(b)In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
(c)The Borrower agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
3.01) paid by, or required to be deducted or withheld from a payment to, the
Administrative Agent and such Lender and (ii) any liability (including additions
to tax, penalties, interest and expenses) arising therefrom or with respect
thereto. Payment under this Section 3.01(d) shall be made within 30 days after
the date such Lender or the Administrative Agent makes a demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the


33

--------------------------------------------------------------------------------




Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.



3.02    Illegality.


If any Lender reasonably determines that the introduction of or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans in Dollars whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in Dollars or to convert Base Rate Loans to Eurodollar
Rate Loans in Dollars shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case, until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurodollar Rate Loans of such Lender and/or Base Rate Loans as to which the
interest rate is determined with reference to clause (b) of the definition of
“Eurodollar Rate”, as applicable, to Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurodollar Rate (or, if
requested by such Lender, cause all Loans of such Lender to be converted into a
Base Rate Loan as to which the rate of interest is not determined with reference
to the Eurodollar Rate), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Each Lender agrees to notify the
Administrative Agent and the Borrower in writing promptly upon becoming aware
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Notwithstanding the foregoing and despite
the illegality for such a Lender to make, maintain or fund Eurodollar Rate Loans
or Base Rate Loans as to which the interest rate is determined with reference to
the Eurodollar Rate, that Lender shall remain committed to make Base Rate Loans
and shall be entitled to recover interest at the Base Rate (without giving
effect to clause (c) thereof). Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
but without liability under Section 3.05(a). Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.



3.03    Inability to Determine Rates.


(a)If the Administrative Agent reasonably determines that for any reason in
connection with any request for a Loan or a conversion to or continuation
thereof that (i) Dollar deposits are not being offered to banks in the London
interbank eurocurrency market for the applicable amount and Interest Period of
such Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Base Rate Loan, or (iii) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans or Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate, as applicable, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a conversion to or continuation of Eurodollar


34

--------------------------------------------------------------------------------




Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein and
shall be entitled to recover interest at the Base Rate (without giving effect to
clause (c) thereof).
(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. If no LIBOR Successor Rate has
been determined and the circumstances under clause (b)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement.



3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.


(a)If any Lender determines that as a result of the introduction of or any
Change in Law or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan, the interest on which is determined by reference to the Eurodollar
Rate, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from (i) Taxes
or Other Taxes (as to which Section 3.01 shall govern), (ii) taxes excluded from
the definition of “Taxes” set forth in Section 3.01, and (iii) reserve
requirements contemplated by Section 3.04(c)), then from time to time upon
demand of such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction; provided, that such Lender
shall be generally seeking, or intending generally to seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such credit facilities to do so)
in similar circumstances.


35

--------------------------------------------------------------------------------




(b)If any Lender reasonably determines that the introduction of any Change in
Law regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction; provided, that such
Lender shall be generally seeking, or intending generally to seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such credit facilities to do so)
in similar circumstances.
(c)The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.



3.05    Funding Losses.


(a)Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(i)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(ii)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(iii)any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.16;


excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
(b)In addition to the rights of the Lenders set forth in Section 3.05(a), at any
time on or prior to the 180th day following the Closing Date, upon demand of the
Administrative Agent, from time to time, the Borrower shall promptly compensate
the Administrative Agent for and hold the Administrative Agent harmless from any
loss, cost or expense incurred by it as a result of any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of the syndication of the Credit Facility.
(c)For purposes of calculating amounts payable by the Borrower to the Lenders or
the Administrative Agent under this Section 3.05, each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank
Eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.




36

--------------------------------------------------------------------------------





3.06    Matters Applicable to All Requests for Compensation.


(a)A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth a statement of reasons for such demand
and the calculation of such additional amount or amounts to be paid to it
hereunder in reasonable detail, and shall be conclusive in the absence of
manifest error; provided, however, that the Administrative Agent and Lenders may
not seek compensation under this Article III more than 60 days after the
Administrative Agent or such Lender had actual knowledge that such amount or
amounts were payable under this Article III. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
(b)Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04,
the Borrower may replace such Lender in accordance with Section 11.16.



3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive the
termination of the Commitments and repayment of all other Obligations hereunder.



ARTICLE IV



[RESERVED]



ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSION



5.01    Conditions of Credit Extension.


The obligation of each Lender to make the Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, if
applicable, each dated such date (or, in the case of certificates of
governmental officials, a recent date before such date) and each in form and
substance satisfactory to the Administrative Agent and the Lenders:
(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent and the Lenders may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party or is to be a party;
(iv)such documents and certifications as the Administrative Agent and the
Lenders may reasonably require to evidence that the Borrower is duly organized
or formed, and that the Borrower is validly existing and in good standing in its
jurisdiction of organization;
(v)a favorable opinion of Jones Day, counsel to the Borrower and its
Subsidiaries, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent;
(vi)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the Loan Documents to which


37

--------------------------------------------------------------------------------




it is a party, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)a certificate signed by a Responsible Officer of the Borrower certifying
that:
(A)the representations and warranties of the Borrower contained in Article VI or
any other Loan Document, or which are contained in any document furnished by the
Borrower at any time under or in connection herewith or therewith, shall be true
and correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as
qualified thereby) on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;
(B)no Default shall exist, or would result from the proposed Credit Extension on
the Closing Date or from the application of the proceeds thereof; and
(C)that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(viii)a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the consummation of
the transaction contemplated hereby, from the Borrower’s Chief Financial
Officer;
(ix)(A) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) days prior to the Closing Date; and
(A)at least three (3) days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification;
and
(x)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent may reasonably require.
(b)All fees required to be paid by the Borrower in connection with the Loan
Documents on or before the Closing Date shall have been paid in full.
(c)All accrued reasonable expenses of the Administrative Agent and the Lenders,
including, without limitation, Attorney Costs for which the Borrower has
received a reasonably detailed invoice at least 5 days prior to the Closing
Date, shall have been paid in full.
(d)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or Governmental Authority that (i) could reasonably be expected to materially
and adversely affect the Borrower and its Subsidiaries, (ii) purports to
adversely affect the ability of the Borrower to perform its obligations under
the Loan Documents, or (iii) purports to affect the legality, validity or
enforceability of any Loan Document.
(e)There shall not have occurred a material adverse change in the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole since
December 31, 2017.
(f)The Administrative Agent shall have received a Request for Credit Extension
for the Borrowing to be made on the Closing Date in accordance with the
requirements hereof.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.




38

--------------------------------------------------------------------------------





ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:



6.01    Existence, Qualification and Power; Compliance with Laws.


Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.



6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (except for any Liens
that may arise under the Loan Documents) under, or require any payment to be
made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) except as would not be reasonably likely to have a Material
Adverse Effect, any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except as would not be reasonably likely to have a Material Adverse
Effect, violate any Law.



6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person (other than
filings under the Securities Exchange Act of 1934 and the rules and regulations
of the SEC promulgated thereunder) by any Loan Party is necessary or required in
connection with the execution, delivery or performance by, or enforcement or
exercise of rights or remedies against, any Loan Party of this Agreement or any
other Loan Document, except for those that have already been obtained.



6.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar or laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity.




39

--------------------------------------------------------------------------------





6.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, to the extent required by GAAP.
(b)The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated June 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) have been prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.



6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.



6.07    No Default.


Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation where such default, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.



6.08    Ownership of Property.


Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary and used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



6.09    Environmental Compliance..


Except as otherwise set forth on Schedule 6.09, the Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and known Environmental Liabilities on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and known
Environmental Liabilities, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.




40

--------------------------------------------------------------------------------





6.10    Taxes.


The Borrower and its Subsidiaries have filed all Federal and material state
income tax returns and other material tax returns and reports required to be
filed, and have paid all Federal, material state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. As of the Closing Date,
neither any Loan Party nor any of its Subsidiaries is party to any tax sharing
agreement, except for (i) tax sharing agreements solely among any of the Loan
Parties and (ii) the tax sharing agreement by and between the Borrower and
TimkenSteel Corporation dated June 30, 2014.



6.11    Pension Plans.


(a)Except as set forth on Schedule 6.11 hereto, (i) neither the Borrower nor any
Loan Party has incurred any withdrawal liability (within the meaning of Part 1
of Subtitle E of Title IV of ERISA) with respect to any Multiemployer Plan, (ii)
no Loan Party has incurred any liability under Section 502(i) of ERISA or
Section 4975 of the Code with respect to the Plans, (iii) no ERISA Event has
occurred and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event, (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan, (v) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA,
(vi) each Plan is in material compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, (vii) each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a letter is currently
being processed by the IRS, (viii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, except, with respect to
subsections (i) through (viii) above, as would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
(b)There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could be reasonably be expected to have a Material Adverse Effect.
(c)The Borrower represents and warrants as of the Closing Date that the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans.



6.12    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)None of the Borrower, any Person Controlling the Borrower, or, after the
Springing Guaranty Date, any Guarantor is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.




41

--------------------------------------------------------------------------------





6.13    Disclosure.


As of the Closing Date, no written report, financial statement, certificate or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information provided by the Borrower or that
is otherwise described on Schedule 6.13, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.



6.14    Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



6.15    OFAC.


Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, controlled affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently an individual or
entity with whom dealings are prohibited under any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or any other replacement official
publication of such list or (iii) located, organized or resident in a Designated
Jurisdiction.



6.16    Anti-Corruption Laws.


The Borrower and its Subsidiaries have conducted their businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote compliance with such laws.



6.17    EEA Financial Institution.


The Borrower is not an EEA Financial Institution



6.18    Beneficial Ownership Certification.


As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.



ARTICLE VII


AFFIRMATIVE COVENANTS


Until such time as the Obligations have been Fully Satisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
7.01, 7.02, and 7.03) cause each Subsidiary to:

7.01    Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of either a Pre-Approved
Accounting Firm or another independent certified public accountant of nationally
recognized standing selected by the Borrower and reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries, which shall have been prepared in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.


In lieu of furnishing to the Administrative Agent paper or electronic copies of
the documents required to be delivered pursuant to Sections 7.01(a) and 7.01(b),
to the extent such documents are filed with the SEC, the documents shall be
deemed to have been delivered on the date on which the Borrower posts such
documents on its website or on the SEC’s EDGAR system.  Notwithstanding the
foregoing, the Borrower shall deliver paper or electronic copies of such
documents to any Lender that requests the Borrower to deliver such paper or
electronic copies.



7.02    Certificates; Other Information.


Deliver to the Administrative Agent (who will make available to the Lenders), in
form and detail satisfactory to the Administrative Agent:
(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower;
(b)copies of all annual, regular, periodic and special reports and registration
statements which the Borrower have filed with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any Governmental Authority that
may be substituted therefor;


42

--------------------------------------------------------------------------------




(c)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation; and
(d)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


In lieu of furnishing to the Administrative Agent paper or electronic copies of
the documents required to be delivered pursuant to Section 7.02(b), to the
extent such documents are filed with the SEC or posted on the Borrower’s
website, the documents shall be deemed to have been delivered on the date on
which the Borrower posts such documents on its website or on the SEC’s EDGAR
system. Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of such documents to any Lender that requests the Borrower to
deliver such paper or electronic copies.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide electronic copies of the Compliance Certificates required
by Section 7.02(a) to the Administrative Agent (who will make such copies
available to the Lenders). Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting Borrower Materials on IntraLinks, Syndtrak, ClearPar, or
a substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although the
parties acknowledge that such information may still be sensitive and/or
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated as “Public Side Information.” For purposes of clarification, (i) any
materials not marked “PUBLIC” shall be deemed to be material non-public
information and (ii) notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any particular Borrower Materials “PUBLIC.”




43

--------------------------------------------------------------------------------





7.03    Notices.


Promptly after a Responsible Officer has knowledge thereof, notify the
Administrative Agent and each Lender:
(a)of the occurrence of any Default or Event of Default; and
(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.


Each notice pursuant to subparts (a) and (b) of this Section 7.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.



7.04    [Reserved].



7.05    Preservation of Existence, Etc.


(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.



7.06    Maintenance of Properties.


(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation events excepted, except to
the extent that the continued maintenance of such property is no longer
economically desirable as determined in good faith by the Borrower; and
(b)Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.



7.07    Maintenance of Insurance.


Maintain insurance with reputable insurance companies or maintain a
self-insurance program, with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.



7.08    Compliance with Laws.


Comply in all material respects with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.


44

--------------------------------------------------------------------------------





7.09    Books and Records.


Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.



7.10    Inspection Rights.


Within ten Business Days of delivery of the notice referred to below, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided,
however, that unless an Event of Default has occurred and is continuing at the
time such inspection commences, (a) only the Administrative Agent on behalf of
the Lenders may exercise such inspection rights and (b) the Administrative Agent
shall not exercise such rights more often than one time during any calendar
year.



7.11    Use of Proceeds.


Use the proceeds of the Credit Extension on the Closing Date (a) to effect the
Refinancing, (b) to finance a portion of the purchase price for the Rollon
Acquisition and (c) to pay certain fees and expenses associated with the
Refinancing and the entering into of this Agreement.



7.12    Covenant to Guarantee Obligations.


At any time following the Springing Guaranty Date, the Borrower shall, at the
Borrower’s expense:
(i)cause all Material Subsidiaries (other than (x) a special purpose entity
established to facilitate a securitization or other financing of accounts
receivable or other assets of any Loan Party otherwise permitted hereunder (each
a “Receivables Subsidiary” or (y) any Excluded Subsidiary) within 60 days after
the Springing Guaranty Date, to duly execute and deliver to the Administrative
Agent a Subsidiary Guaranty Agreement in substantially the same form as Exhibit
F, guaranteeing the other Loan Parties’ obligations under the Loan Documents,
(ii)upon (x) the formation or acquisition of any new direct or indirect Domestic
Subsidiary by any Loan Party that is a Material Subsidiary or (y) any existing
direct or indirect Domestic Subsidiary of any Loan Party becoming a Material
Subsidiary (for purposes of this clause (ii) as determined by the financial
statements delivered pursuant to Section 7.01(a) and (b)), cause such Material
Subsidiary (other than (x) a Receivables Subsidiary or (y) any Excluded
Subsidiary) within 30 days after such formation or acquisition or becoming a
Material Subsidiary, and cause each direct and indirect parent of such Material
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a Joinder Agreement in substantially the same form as
Exhibit E, guaranteeing the other Loan Parties’ obligations under the Loan
Documents, and
(iii)within 60 days after such formation or acquisition or becoming a Material
Subsidiary, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Loan Parties reasonably acceptable to the Administrative Agent relating to
the matters described in clause


45

--------------------------------------------------------------------------------




(a) above, including any such Subsidiary Guaranty Agreement or Joinder
Agreement, as applicable, being legal, valid and binding obligations of each
Loan Party party thereto enforceable in accordance with its terms;


provided, however, that, notwithstanding anything in any Loan Document to the
contrary, in no event will any Excluded Subsidiary or Receivables Subsidiary be
required to provide a Subsidiary Guaranty Agreement or Joinder Agreement under
any Loan Document.



7.13    [Reserved].



7.14    Further Assurances.


Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.



7.15    Anti-Corruption Laws.


Conduct its businesses in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 any other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote compliance with such laws.



ARTICLE VIII


NEGATIVE COVENANTS


Until such time as the Obligations have been Fully Satisfied, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:




46

--------------------------------------------------------------------------------





8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned (but not leased) or hereafter acquired
(but not leased), other than the following:
(a)Liens existing as of the Closing Date, that are listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not changed and the amount not increased or the direct or any contingent
obligor changed and if such Lien is a Lien securing Priority Debt, any renewal
or extension of the obligations secured or benefited thereby is not prohibited
by Section 8.03;
(b)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(f)easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(g)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
(h)Liens on or transfers of accounts receivable and contracts, and instruments
and other assets related thereto arising in connection with the sale of such
accounts receivable pursuant to Section 8.05(g);
(i)Liens securing any Indebtedness of the Borrower and its Subsidiaries that is
not prohibited by Section 8.03;
(j)Liens, if any, in favor of the L/C Issuer (as defined in the Existing
Revolving Credit Agreement) and/or the Swing Line Lender (as defined in the
Existing Revolving Credit Agreement) to Cash Collateralize (as defined in the
Existing Revolving Credit Agreement) or otherwise secure the obligations of a
Defaulting Lender (as defined in the Existing Revolving Credit Agreement) to
fund risk participations thereunder;
(k)Liens securing Indebtedness of a Subsidiary owing to any Loan Party;
(l)Liens on any property owned by the Borrower or any Subsidiary, in favor of
the United States of America or any state thereof, or any department, agency or
instrumentality or political subdivision of the United States of America or any
State thereof, or in favor of any other country, or any political subdivision
thereof, to secure partial, progress, advance or other payments pursuant to any
contract or statute or to secure any Indebtedness incurred for the purpose of
financing all or any part of the purchase price or the cost of construction of
the property subject to the Lien;
(m)Liens incidental to the conduct of the Borrower’s or any Subsidiary’s
business or the ownership of such entity’s assets which (i) do not secure
Indebtedness and (ii) do not in the aggregate materially detract from the value
of the assets of the Borrower and its Subsidiaries, taken as a whole, or
materially impact the use thereof in the operation of such entity’s business;
and
(n)pledges or deposits to secure public or statutory obligations or to secure
performance in connection with tenders, leases of real property, or bids of
contracts and pledges or deposits made in the ordinary course of business for
similar purposes.




47

--------------------------------------------------------------------------------





8.02    Acquisitions and Joint Ventures.


(a)Purchase or acquire all of the Equity Interests in, or all or substantially
all of the property and assets of, any Person (other than any Subsidiary of the
Borrower) that, upon the consummation thereof, will be wholly owned directly by
the Borrower or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) except any such purchase
or acquisition made pursuant to this Section 8.02(a) so long as:
(i)the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall not be substantially
different than the lines of business currently conducted by the Borrower and its
Subsidiaries or any business reasonably related or incidental thereto; and
(ii)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, (B) the Borrower shall be in compliance with the
covenants set forth in Section 8.11 on a Pro Forma Basis after giving effect to
such purchase or acquisition and (C) if the total cash and non-cash
consideration (including earn-outs, hold-backs and other deferred payment of
consideration) paid or to be paid for any such purchase or acquisition exceeds
$200,000,000, the Borrower shall provide to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower demonstrating such
compliance required pursuant to clause (B) herein.
(b)Make Investments in joint ventures (other than any Subsidiaries) except (i)
such Investments existing as of the Closing Date and (ii) such Investments by
the Borrower and its Subsidiaries not otherwise permitted under this Section
8.02(b); provided that, in the case of Investments described in clause (b)(ii),
(1) the aggregate amount of such Investments made during any fiscal year in such
joint ventures pursuant to this clause (b)(ii) shall not exceed $150,000,000 for
such fiscal year and (2) no Default or Event of Default shall have occurred and
be continuing before and immediately after giving effect to any such Investment.



8.03    Indebtedness.


Create, incur, assume or suffer to exist any Priority Debt except:
(a)Priority Debt at any one time outstanding not to exceed seventeen percent
(17%) of total assets of the Borrower and its Subsidiaries on a consolidated
basis;
(b)Indebtedness of Foreign Subsidiaries in respect of working capital facilities
in an aggregate principal amount not to exceed $25,000,000;
(c)(i) Indebtedness of the Receivables Subsidiaries incurred in connection with
the sale of accounts receivable and related assets pursuant to Section 8.05(g)
so long as the aggregate principal amount of Indebtedness of all Receivables
Subsidiaries relating thereto (exclusive of Indebtedness incurred pursuant to
clause (ii) below) does not exceed $150,000,000 at any time and (ii)
Indebtedness of the Receivables Subsidiaries to any Subsidiary incurred in
connection with the Receivables Facility for the purchase of accounts receivable
and related assets;
(d)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practice; and
(e)Indebtedness of the Loan Parties under the Loan Documents.



8.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of any Loan Party or any Subsidiary (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:


48

--------------------------------------------------------------------------------




(a)any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that, after the Springing Guaranty Date, when any
Guarantor is merging with another Subsidiary that is not a Guarantor, the
Guarantor shall be the continuing or surviving Person or the continuing or
surviving Person shall promptly thereafter become a Guarantor;
(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that, after the Springing Guaranty Date, if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor or the transferee shall promptly thereafter become a Guarantor;
(c)in connection with any acquisition permitted under Section 8.02, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower;
(d)any Disposition permitted by Section 8.05; and
(e)any Subsidiary that is not a Material Subsidiary may dissolve or liquidate;


provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation.



8.05    Dispositions.


Make any Disposition or enter into any agreement to make any Disposition,
except:
(a)Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)Dispositions of inventory in the ordinary course of business;
(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary;
(e)Dispositions permitted by Section 8.04;
(f)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 8.05; provided that (i) at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition,
(ii) the Borrower shall be in compliance with the covenant set forth in Section
8.11(a) on a Pro Forma Basis after giving effect to any such Disposition and
(iii) if the net book value of the assets sold, leased or otherwise disposed of
in any such Disposition exceeds $200,000,000, the Borrower shall provide to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower demonstrating such compliance required pursuant to clause (ii) herein;
(g)the limited recourse sale of accounts receivable and related assets in
connection a transaction permitted by Section 8.03(c) (the “Receivables
Facility”);
(h)Dispositions of cash or Cash Equivalents for purposes not otherwise
prohibited under this Agreement or under any other Loan Document; and
(i)so long as no Default or Event of Default shall occur and be continuing, the
grant of any option or other right to purchase any asset in a transaction that
would be permitted under the provisions of Section 8.05(f);


provided, however, that any Disposition pursuant to Section 8.05(a) through
Section 8.05(h) shall be for fair value as determined by the Borrower or the
applicable Subsidiary in its reasonable business judgment.



8.06    [Reserved].




49

--------------------------------------------------------------------------------





8.07    Change in Nature of Business.


Engage in any material line of business that is not of the same general type as
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date or any business reasonably related, complementary or incidental
thereto.



8.08    Transactions with Affiliates.


Except as otherwise specifically permitted in this Agreement, enter into any
material transaction with any Affiliate of the Borrower, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except (i)
transactions between or among the Borrower and its Subsidiaries or any entity
that becomes a Subsidiary as a result of such transaction, (ii) the transactions
identified on Schedule 8.08 (iii) transactions relating to the Receivables
Facility (iv) issuances of Equity Interests of the Borrower to the extent
otherwise permitted by this Agreement, (v) employment and severance arrangements
between the Borrower and its Subsidiaries and their respective officers and
employees in the ordinary course of business, (vi) payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
members of the Board of Directors, officers and employees of the Borrower and
its Subsidiaries in the ordinary course of business, and (vii) any payments to
or from, and transactions with any joint venture in the ordinary course of
business (including, without limitation, any cash management activities related
thereto).



8.09    [Reserved].



8.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, in each case of the
foregoing, in any manner that would violate Regulation U, or X of the FRB.



8.11    Financial Covenants.


(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter (beginning with the fiscal quarter ending December 31,
2018) to be greater than 3.50 to 1.00; provided that, upon the consummation of a
Qualified Acquisition, at any time during any Leverage Increase Period, upon
receipt by the Administrative Agent of a Leverage Increase Notice, the
Consolidated Leverage Ratio shall not be greater than 4.00 to 1.00; provided
further that, after the occurrence of any Leverage Increase Period, the
Consolidated Leverage Ratio shall be no greater than 3.50 to 1.00 as of the end
of at least one fiscal quarter before a subsequent Leverage Increase Period may
be permitted to commence.
(b)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter (beginning with the fiscal
quarter ending December 31, 2018) to be less than or equal to 3.00 to 1.00.



8.12    Sanctions.


Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other
manner, in each case as would result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger and Administrative Agent) of Sanctions.


50

--------------------------------------------------------------------------------





8.13    Anti-Corruption Laws.


Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977 or
cause a material breach of any other similar anti-corruption legislation in
other jurisdictions, including the UK Bribery Act 2010.



ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES



9.01    Events of Default.


Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, (ii) within five Business Days
after the same becomes due, any interest on any Loan, or any commitment or other
fee due hereunder or (iii) within ten days after written notice thereof, any
other amount due hereunder; or
(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 7.03, 7.05, 7.11 or 7.12,
or Article VIII or (ii) any of Section 7.01(a) or (b) or 7.02(a) and such
failure continues for 10 days after the earlier of the date on which (i) a
Responsible Officer of the Borrower has knowledge of such failure or (ii) notice
is given from the Administrative Agent to the Borrower at the request of the
Required Lenders that the Borrower is to remedy the same; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 9.01(a) or 9.01(b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of the date on which (i) a Responsible Officer of the
Borrower has knowledge of such failure or (ii) notice is given from the
Administrative Agent to the Borrower at the request of the Required Lenders that
the Borrower is to remedy the same; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due and payable after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its


51

--------------------------------------------------------------------------------




property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its Material
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)Judgments. There is entered against any Loan Party or any Material Subsidiary
a final and non-appealable judgment or order of any court for the payment of
money in an aggregate amount exceeding the Threshold Amount, (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage); or
(i)ERISA. Except as is not reasonably expected to result in a Material Adverse
Effect: (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably expected to result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(k)Change of Control. There occurs any Change of Control.



9.02    Remedies upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(c)exercise on behalf of themselves, the other Administrative Agent and the
Lenders all rights and remedies available to them, the other Administrative
Agent and the Lenders under the Loan Documents or applicable Law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.



9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.16, be
applied by the Administrative Agent in the following order:


52

--------------------------------------------------------------------------------




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Swap Contract between any Loan
Party and any Swap Bank, ratably among the Lenders (and, in the case of such
Swap Contracts, Swap Banks) in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Swap Bank and (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, Swap Banks or Treasury Management Banks, as
applicable) in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the Lenders on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the Lenders on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.



ARTICLE X


ADMINISTRATIVE AGENT



10.01    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.




53

--------------------------------------------------------------------------------





10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.



10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and their duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice in
writing describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




54

--------------------------------------------------------------------------------





10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.



10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.



10.06    Removal and Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right (with, so long as no Default or Event
of Default exists, the consent of the Borrower, which shall not be unreasonably
withheld or delayed) to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States or another entity a material business of which is or will be
providing administrative agency services. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Administrative
Agent may on behalf of the Lenders (with, so long as no Default or Event of
Default exists, the consent of the Borrower, which shall not be unreasonably
withheld or delayed), appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)If at any time the Person serving as the Administrative Agent is a Defaulting
Lender, the Required Lenders may, to the extent permitted by applicable Law, by
notice in writing to the Borrower and such Person, remove such Person as the
Administrative Agent and appoint (with, so long as no Default or Event of
Default exists, the consent of the Borrower, which shall not be unreasonably
withheld or delayed) a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender, until such


55

--------------------------------------------------------------------------------




time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.04 and 11.05 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as the Administrative Agent.



10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.



10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.



10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09, 11.04 and 11.05) allowed in such
judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative


56

--------------------------------------------------------------------------------




Agent and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 11.04 and 11.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.



10.10    Guaranty Matters.


At any time following the Springing Guaranty Date, if any Guarantor ceases to be
a Subsidiary as a result of a transaction permitted hereunder, such Person shall
be automatically released from its obligations under the Subsidiary Guaranty
Agreement, pursuant to this Section 10.10. The Administrative Agent will, at the
Borrower’s reasonable expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Subsidiary Guaranty Agreement in
accordance with the terms of the Loan Documents and this Section 10.10.



10.11    Lender ERISA Representation.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


57

--------------------------------------------------------------------------------




(i)none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and
(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
The representations set forth in Sections 10.11(b)(ii)-(v) above are intended to
comply with the Department of Labor’s regulation Sections 29 C.F.R. 2510.3-21(a)
and (c)(1) as promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if such
regulations are no longer in effect, these representations shall be deemed to be
no longer in effect.
(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans and this
Agreement, (ii) may recognize a gain if it extended the Loans for an amount less
than the amount being paid for an interest in the Loans by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.



ARTICLE XI


MISCELLANEOUS



11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;
(b)postpone any date scheduled for any payment of principal or interest under
Section 2.07 or 2.08, or any date fixed for the payment of fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


58

--------------------------------------------------------------------------------




(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (v) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(d)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(e)at any time following the Springing Guaranty Date, release all or
substantially all the Guarantors, from its or their obligations under the Loan
Documents without the written consent of each Lender, except to the extent the
release of any such Guarantor is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent alone);
(f)[reserved]; or
(g)amend Section 2.13 or 9.03, without the written consent of each Lender
directly affected thereby; provided, however, that Section 2.13 may be amended
solely with the consent of the Required Lenders to provide for ratable sharing
of payments within the same tranche of Loans rather than across all Loans in the
event that one or more additional borrowing tranches is added hereunder,


and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document, (ii) Section 11.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification, and (iii) the KeyBank Fee Letter and the Wells Fargo Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.



11.02    Notices and Other Communications; Facsimile Copies.


(a)General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed


59

--------------------------------------------------------------------------------




to have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent (which include those set forth in the
penultimate paragraph of Section 7.02), provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication; provided, further, that Lenders
agree that all notices and other communications to the Lenders may be delivered
by e-mail. The Administrative Agent or the Borrower may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Subject to the penultimate paragraph of Section 7.02, unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Administrative Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Administrative Agent Party; provided, however, that in no event shall any
Administrative Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of the Borrower, to the Administrative Agent). Each other Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable


60

--------------------------------------------------------------------------------




such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein and (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.



11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and as provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as the Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as the Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.



11.04    Attorney Costs and Expenses.


The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and their Affiliates (including Attorney Costs for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.


61

--------------------------------------------------------------------------------





11.05    Indemnification by the Borrower.


(a)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (limited to one counsel for all
Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Indemnitees similarly situated
taken as a whole)), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
giving rise to any Environmental Liability related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) a material breach of the
obligations of such Indemnitee under this Agreement and (z) any proceeding that
does not involve an act or omission by the Borrower or any of its Affiliates and
that is brought by an Indemnitee against any other Indemnitee (other than an
Arranger, the Administrative Agent or any other agent hereunder, in each case,
in its capacity as such). Without limiting the provisions of Section 3.01, this
Section 11.05(a) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.
(b)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing (and without limiting the
obligation of any of them), each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such subagent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent). The obligations of the Lenders under this subsection (b)
are subject to the provisions of Section 2.12(e).
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each Indemnitee shall not assert, and hereby
waive, and acknowledge that no other Person shall have, any claim against (x)
any Indemnitee or (y) the Borrower or any of its Subsidiaries or Affiliates
(other than in respect to any such damages incurred or paid by an Indemnitee to
a third party), as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence,


62

--------------------------------------------------------------------------------




bad faith or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.
(d)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(e)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.



11.06    Payments Set Aside..
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.



11.07    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that (1) the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and (2) no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of


63

--------------------------------------------------------------------------------




the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire its full pro rata share
of all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case


64

--------------------------------------------------------------------------------




of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender which it has received notice. The Register shall
be available for inspection the Borrower, the Administrative Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.05(b) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other Obligations under the Loan Documents) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error,


65

--------------------------------------------------------------------------------




and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(e)Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless such Participant complies with Section 11.15 as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)[Reserved]
(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the Laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.



11.08    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who need to know such Information
(and provided that such Information is only used by such Affiliates’ directors,
officers, employees, agents, accountants, legal counsel and other advisors in
connection with the services for which such Information is necessary) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties; (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant


66

--------------------------------------------------------------------------------




in, any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.08 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower; (i) to
any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating, or any self-regulatory body having or claiming authority to regulate
or oversee, any Lender or any Affiliate of a Lender; or (j) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section 11.08, “Information” means
all information received from any Loan Party from time to time provided during
the term of this Agreement (including, without limitation at bank meetings)
relating to any Loan Party or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Without limiting the generality of the foregoing, it is the Borrower’s intent
that this Section 11.08 comply with the requirements of Regulation FD
promulgated by the Securities and Exchange Commission and Rule 100(b)(2)
thereunder.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.



11.09    Setoff.


In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender or any
such Affiliate to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section 11.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent, such Lender and their respective Affiliates may have.


67

--------------------------------------------------------------------------------





11.10    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.



11.11    Counterparts.


This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Administrative Agent may
also require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.



11.12    Integration.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.



11.13    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until such time as the Obligations have been Fully Satisfied.



11.14    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating


68

--------------------------------------------------------------------------------




to Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in
good faith by the Administrative Agent, then such provisions shall be deemed to
be in effect only to the extent not so limited.



11.15    Tax Forms.


(a)(i) Each Lender that is not a U.S. Person (a “Foreign Lender”) shall deliver
to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or W-8BEN-E,
as applicable, or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from or reduction of U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
(i)Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents, shall deliver to the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and from time to
time thereafter upon the reasonable request of the Administrative Agent (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish that the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
is not subject to, or is subject to a reduced rate of, U.S. withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Lender chooses to transmit with
such form, and any other certificate or statement of exemption required under
the Code, to establish that (x) such Lender is not acting for its own account
with respect to a portion of any such sums payable to such Lender and (y) such
portion of the sums payable to such Lender is not subject to, or is subject to a
reduced rate of, U.S. withholding tax.
(b)Upon the request of the Administrative Agent, each Lender that is a U.S.
Person shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable backup withholding tax imposed by the Code,
without reduction.
(c)Each Lender that is entitled to any exemption or reduction of non-U.S.
withholding tax with respect to any payment under this Agreement shall, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
deliver to the Borrower and the Administrative Agent such certificates,
documents or other evidence reasonably requested by the Borrower or the
Administrative Agent, establishing that such payment is not subject to, or is
subject to a reduced rate of, withholding.
(d)The Borrower shall not be required to pay any additional amount to any Lender
under Section 3.01 if such Lender shall have failed to satisfy the requirements
of Sections 11.15(a), (b) and (c); provided that if such Lender shall have
satisfied the requirements of Sections 11.15(a), (b) and (c) on the date such
Lender became a Lender under any of the Loan Documents, nothing in this Section
11.15(d) shall relieve the Borrower


69

--------------------------------------------------------------------------------




of its obligation to pay any amounts pursuant to Section 3.01 in the event that,
as a result of any Change in Law, such Lender is no longer properly entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender or other Person for the account of which such Lender
receives any sums payable under any of the Loan Documents is not subject to
withholding or is subject to withholding at a reduced rate. The Administrative
Agent may, without reduction, withhold any taxes required to be deducted and
withheld from any payment under any of the Loan Documents with respect to which
the Borrower is not required to pay additional amounts under this Section
11.15(d).
(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender (or the beneficial
owners of such payment) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 11.15, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 11.15 shall survive the termination of the Commitments, repayment
of all other Obligations hereunder and the resignation of the Administrative
Agent.



11.16    Replacement of Lenders.


(a)If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(b)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.07(b);
(c)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(d)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(e)such assignment does not conflict with applicable Laws; and
(f)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


70

--------------------------------------------------------------------------------





11.17    [Reserved].



11.18    [Reserved].



11.19    Governing Law; Jurisdiction, Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER, EACH OTHER LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.




71

--------------------------------------------------------------------------------





11.20    Waiver of Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.21    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.22    PATRIOT Act Notice.


Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.




72

--------------------------------------------------------------------------------





11.23    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.



11.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






73

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
BORROWER:
THE TIMKEN COMPANY,
 
 
 
an Ohio corporation
 
 
 
 
 
 
By:
/s/ Philip D. Fracassa
 
 
Name:
Philip D. Fracassa
 
 
Title:
Executive Vice President, Chief Financial Officer





74

--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT:
KEYBANK NATIONAL ASSOCIATION,
 
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Brian P. Fox
 
 
Name:
Brian P. Fox
 
 
Title:
Senior Vice President





75

--------------------------------------------------------------------------------





 
 
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Kevin Valenta
 
 
Name:
Kevin Valenta
 
 
Title:
Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Michael Contreras
 
 
Name:
Michael Contreras
 
 
Title:
Vice President
 
 
 
 
 
 
 
MUFG Bank, Ltd.,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Eric Hill
 
 
Name:
Eric Hill
 
 
Title:
Authorized Signatory


 
 
 
 
 
 
 
PNC Bank National Association,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Scott A. Nolan
 
 
Name:
Scott A. Nolan
 
 
Title:
Vice President
 
 
 
 
 
 
 
JPMorgan Chase Bank, N.A.,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Erik Barragan
 
 
Name:
Erik Barragan
 
 
Title:
Vice President
 
 
 
 
 
 
 
U.S. Bank, National Association,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Kelsey E. Hehman
 
 
Name:
Kelsey E. Hehman
 
 
Title:
Officer
 
 
 
 
 
 
 
 



76

--------------------------------------------------------------------------------




 
 
 
HSBC Bank USA, National Association,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Nick Lotz
 
 
Name:
Nick Lotz
 
 
Title:
Head of Mid Atlantic Corporate Banking
 
 
 
 
 
 
 
SOCIETE GENERALE,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ Kimberly Metzger
 
 
Name:
Kimberly Metzger
 
 
Title:
Director
 
 
 
 
 
 
 
The Northern Trust Company,
 
 
 
as a Lender
 
 
 
 
 
 
By:
/s/ John Di Legge
 
 
Name:
John Di Legge
 
 
Title:
Senior Vice President





77

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ____________, _____


To:    KeyBank National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 11,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among The Timken Company, an Ohio corporation (the
“Borrower”), KeyBank National Association, as Administrative Agent and each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).


The undersigned hereby requests (select one):


o A Borrowing of Loans
o A conversion or continuation of Loans


1.    On _____________________ (a Business Day).


2.    In the amount of_________________________.


3.    Comprised of ________________________.
[Type of Loan requested]


4.    For Eurodollar Rate Loans: with an Interest Period of ____ months.


The Borrowing requested herein complies with Section 2.01 of the Agreement. The
Borrower hereby represents and warrants that the conditions set forth in Section
5.01 of the Credit Agreement will have been satisfied on and as of the date of
the requested Credit Extension.


THE TIMKEN COMPANY


By:_________________________    
Name:_______________________    
Title:________________________




78

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF NOTE


______________,______     


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the unpaid
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 11, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lender, KeyBank National Association,
as Administrative Agent and each other lender from time to time party thereto.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty Agreement, if applicable. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


THE TIMKEN COMPANY


By:_____________________    
Name:__________________    
Title:_____________________




79

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: _________


To:    Administrative Agent and each Lender as defined in the Agreement referred
to below


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 11,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among The Timken Company, an Ohio corporation (the
“Borrower”), KeyBank National Association, as Administrative Agent and each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).


The undersigned Responsible Officer hereby certifies, in his/her capacity as a
Responsible Officer and not in his/her individual capacity, as of the date
hereof that he/she is the _________________________________________________ of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent and the Lenders on the
behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such Section. In lieu of
attaching such year-end audited financial statements, to the extent such
documents are filed with the SEC, the documents shall be deemed to have been
delivered on the date on which the Borrower posts such documents on its website
or on the SEC’s EDGAR system.  Notwithstanding the foregoing, the Borrower shall
deliver electronic copies of such documents to any Lender that requests the
Borrower to deliver such electronic copies.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes. In lieu of
attaching such unaudited financial statements, to the extent such documents are
filed with the SEC, the documents shall be deemed to have been delivered on the
date on which the Borrower posts such documents on its website or on the SEC’s
EDGAR system.  Notwithstanding the foregoing, the Borrower shall deliver
electronic copies of such documents to any Lender that requests the Borrower to
deliver such electronic copies.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower has performed and observed all
its Obligations under the Loan Documents, and


[select one.]




80

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]


--or--


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]


4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________, ____________.




THE TIMKEN COMPANY


By:________________________________    
Name:______________________________    
Title:__________________________________






81

--------------------------------------------------------------------------------




SCHEDULE 1
to the Compliance Certificate


Please see attached.






82

--------------------------------------------------------------------------------




SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


For the Quarter/Year ended _____________________ (“Statement Date”)


I.    Section 8.11(a) - Consolidated Leverage Ratio.


A.    Consolidated EBITDA for such period.




1.    Consolidated Net Income:                        $______


2.    Consolidated Interest Charges (from Line II.B.1):            $______


3.    federal, state, local and foreign income taxes (provision
for income taxes):                            $______


4.    depreciation and amortization expense:                    $______


5.    other non-recurring charges and expenses reducing
Consolidated Net Income which do not represent a
cash item in such period or any future period:            $______


6.    losses realized upon Disposition of assets outside
the ordinary course of business:                        $______


7.    non-cash impairment, restructuring, reorganization,
implementation, manufacturing rationalization and other
special charges:                                $______
    
8.    non-cash stock-based compensation expense:                $______


9.    non-recurring material non-cash items increasing
Consolidated Net Income:                        $______


10.    gains realized upon Disposition of assets outside
the ordinary course of business:                        $______


11.    payments (net of expenses) received with respect to
United States - Continued Dumping and Subsidy
Offset Act of 2000:                            $______


12.    Consolidated EBITDA (Line I.A.1 plus Line I.A.2
plus Line I.A.3 plus Line I.A.4 plus Line I.A.5
plus Line I.A.6 plus Line I.A.7 plus Line I.A.8
minus Line I.A.9 minus Line I.A.10
minus Line.I.A.11:                            $______    


B.    Consolidated Funded Indebtedness.
    
1.    the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money
including obligations for borrowed money and obligations
evidenced by bonds, debentures, notes, loan agreements or


83

--------------------------------------------------------------------------------




other similar instruments (which amount, for the avoidance
of doubt, includes only the drawn portion of any line of credit
or revolving credit facility):                        $______    


2.    Purchase money Indebtedness:                        $______    


3.    Direct letters of credit obligations (standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (which amount, for the avoidance of
doubt, includes only the drawn portion of any line of credit
or revolving credit facility):                        $______    


4.    Obligations for deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of
business and (ii) earn-outs, hold-backs and other deferred payment
of consideration in connection with Permitted Acquisitions to the
extent not required to be reflected as liabilities on the balance sheet of
the Borrower and its Subsidiaries in accordance with GAAP):        $______    


5.    Attributable Indebtedness (in respect of capital leases and
Synthetic Lease Obligations):                        $______    


6.    Off-Balance Sheet Liabilities:                        $______    


7.    Guarantees with respect to outstanding Indebtedness (other
than Indebtedness that is contingent in nature) of the types
specified in Lines I.B.1 through I.B.6 of Persons other than
the Borrower or any Subsidiary:                        $______    


8.    Indebtedness of the types referred to in Lines I.B.1 through
I.B.7 of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which
the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary:                        $______    


9.    Consolidated Funded Indebtedness (Line I.B.1 plus
Line I.B.2 plus Line I.B.3 plus Line I.B.4 plus Line I.B.5 plus
Line I.B.6 plus Line I.B.7 plus Line I.B.8):                $______    


C.    Consolidated Leverage Ratio (Line I.B.9 divided by Line I.A.12):    ____
to 1.0


Maximum permitted: 3.50 to 1.0; provided that, at any time during any Leverage
Increase Period, the Consolidated Leverage Ratio shall not be greater than 4.00
to 1.00; provided further that, after the occurrence of any Leverage Increase
Period, the Consolidated Leverage Ratio shall be no greater than 3.50 to 1.00 as
of the end of at least one fiscal quarter before a subsequent Leverage Increase
Period may be permitted to commence.


II.    Section 8.11(b) - Consolidated Interest Coverage Ratio.


A.    Consolidated EBITDA for such period (from Line I.A.12): $_____    


B.    Consolidated Interest Charges    




84

--------------------------------------------------------------------------------




Interest, premium payments, debt discount,
fees, charges and related expenses for borrowed
money (including capitalized interest) or for the
deferred purchase price of assets, in each case to
the extent treated as interest in accordance with GAAP,
net of interest income in accordance with
GAAP:                                            $______    


C.    Consolidated Interest Coverage Ratio
(Line II.A divided by Line II.B.):          _____ to 1.0


Minimum required: 3.0 to 1.0


    






85

--------------------------------------------------------------------------------





EXHIBIT D


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other rights of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ____________________________
[Assignor [is][is not] a Defaulting Lender.]


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]


3. Borrower:
The Timken Company, an Ohio corporation (the “Borrower”)



4. Administrative Agent:
KeyBank National Association, as the administrative agent under the Credit
Agreement



5. Credit Agreement:
The Credit Agreement, dated as of September 11, 2018, among the Borrower,
KeyBank National Association, as Administrative Agent, and each lender from time
to time party thereto.



6. Assigned Interest:




















__________________
1 Select as applicable.


86

--------------------------------------------------------------------------------




Aggregate
Amount of
Commitment/Loans
for all Lenders


Amount of
Commitment/Loans
Assigned


Percentage
Assigned of
Commitment/Loans2
$
$
%
$
$
%
$
$
%



[7. Trade Date:
 ___________________] 3 



Effective Date: ______________, 20_ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By: _______________________________        
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _______________________________        
Title:
[Consented to and]4 Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent


By: ________________________________                    
Title:


[Consented to:]5 


By: ________________________________                    
Title:


















________________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.


87

--------------------------------------------------------------------------------




ANNEX I TO ASSIGNMENT AND ASSUMPT1ON


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.07(b)(v) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
11.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






88

--------------------------------------------------------------------------------





EXHIBIT E


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20___ is by and
among __________, a __________ (the “New Subsidiary”), and KeyBank National
Association as Administrative Agent under that certain Credit Agreement, dated
as of September 11, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among The
Timken Company, an Ohio corporation (the “Borrower”), KeyBank National
Association, as Administrative Agent and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” under the Subsidiary Guaranty
Agreement. Accordingly, the New Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Subsidiary Guaranty Agreement and a “Guarantor” for all purposes of the
Subsidiary Guaranty Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Subsidiary Guaranty Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Subsidiary Guaranty Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary hereby
jointly and severally together with the other Guarantors under the Subsidiary
Guaranty Agreement, guarantees to each Lender and the Administrative Agent, as
provided in the Subsidiary Guaranty Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.    The Subsidiary hereby represents and warrants to the Agent that, as of the
date hereof:


(a)    The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.


(b)    Schedule 1 hereto includes all Subsidiaries of the New Subsidiary,
including the number of shares of outstanding Equity Interests and the
percentage of such Equity Interests owned by the New Subsidiary.


3.    The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.


4.    This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Delivery by telecopier or other electronic transmission
(including .pdf) of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original counterpart of this
Agreement.


5.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




89

--------------------------------------------------------------------------------






Schedule 1


Subsidiaries


90

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[NEW SUBSIDIARY],
a[n] [__________] [__________]


By:_______________________                    
Name:
Title:


Acknowledged and accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent


By: _________________________                    
Name:
Title:




91

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF SUBSIDIARY GUARANTY AGREEMENT


THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) dated as of [________ __,
20__] is given by the Material Subsidiaries of The Timken Company, an Ohio
corporation (the “Borrower”), from time to time party hereto (each a “Guarantor”
and collectively, the “Guarantors”), in favor of KEYBANK NATIONAL ASSOCIATION,
in its capacity as administrative agent under the Credit Agreement (as defined
below) (in such capacity, the “Administrative Agent”), the Lenders and the
holders of the Obligations.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement, dated as of September 11,
2018 (as amended, amended and restated, modified, supplemented, increased,
extended, restated, renewed, refinanced or replaced from time to time, the
“Credit Agreement”) among the Borrower, the Lenders identified therein and the
Administrative Agent, the Lenders have agreed to make Loans upon the terms and
subject to the conditions set forth therein; and
WHEREAS, this Guaranty is required pursuant to Section 7.12 of the Credit
Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Guaranty. Each of the Guarantors hereby jointly and severally guarantees
to each Lender, each Swap Bank, each Treasury Management Bank, and the
Administrative Agent as hereinafter provided, the prompt payment of the
Obligations in full when due (whether at stated maturity, by acceleration or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
3.    Obligations Unconditional. The obligations of the Guarantors under this
Guaranty are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 3 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Guaranty until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:




92

--------------------------------------------------------------------------------




(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.    Reinstatement. The obligations of the Guarantors under this Guaranty shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such reasonable costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
5.    Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 3 and through the
exercise of rights of contribution pursuant to Section 7.


6.    Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 of the Credit Agreement
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02 of the Credit Agreement) for
purposes of Section 2 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the


93

--------------------------------------------------------------------------------




Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 2.


7.    Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been Fully
Satisfied, and none of the Guarantors shall exercise any such contribution
rights until the Obligations have been Fully Satisfied.


8.    Guaranty of Payment: Continuing Guaranty. The guarantee in this Guaranty
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to the Obligations whenever arising.


9.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor (as defined
below) at the time this Guaranty becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (each such Loan Party, a “Specified Loan Party”) with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under this Guaranty in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Guaranty voidable under applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 9 shall remain
in full force and effect until the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full. Each
Loan Party intends this Section 9 to constitute, and this Section 9 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.


For the purposes of this Guaranty, “Qualified ECP Guarantor” means at any time
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


10.    Costs and Expenses. The terms of Section 11.04 of the Credit Agreement
with respect to costs and expenses are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms. The obligations of the
Guarantors under the preceding sentence shall survive termination of this
Guaranty.


11.    Representations and Warrantees. Each Guarantor hereby represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties set forth in Article VI (other than Sections
6.05(c), 6.06 and 6.09) of the Credit Agreement that are applicable to such
Guarantor are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or material adverse
effect, it shall be true and correct in all respects as drafted) as of the date
hereof and as of the date of each Credit Extension under the Credit Agreement.


12.    Covenants. So long as (i) any Lender shall have any Commitment under the
Credit Agreement, or (ii) any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied, each Guarantor hereby agrees that
it shall comply with the agreements and covenants set forth in the Credit
Agreement (including Articles VII and VIII of the Credit Agreement) that are
applicable to such Guarantor.


13.    Term of Guaranty. This Guaranty shall continue in full force and effect
until the Obligations are paid in full (other than contingent indemnification
obligations). This Guaranty covers the Obligations whether presently outstanding
or arising subsequent to the date hereof including all amounts advanced by the
Lenders in stages or installments.


14.    Further Agreements. The Guarantors agree that neither the Administrative
Agent nor any other holder of the Obligations will have any obligation to
investigate the financial condition or affairs of the Borrower for the benefit
of the Guarantors nor to advise the Guarantors of any fact respecting, or any
change in, the financial condition


94

--------------------------------------------------------------------------------




or affairs of the Borrower which might come to the knowledge of the
Administrative Agent or any holder of the Obligations at any time, whether or
not the Administrative Agent or such holder of the Obligations knows or believes
or has reason to know or believe that any such fact or change is unknown to the
Guarantors or might (or does) materially increase the risk of such Guarantor as
Guarantor or might (or would) affect the willingness of such Guarantor to
continue as the guarantor with respect to the Obligations.


15.    Additional Liability of Guarantors. If any Guarantor is or becomes liable
for any indebtedness owing by the Borrower to the Administrative Agent or any
holder of the Obligations by endorsement or otherwise other than under this
Guaranty, such liability shall not be in any manner impaired or reduced hereby
but shall have all and the same force and effect it would have had if this
Guaranty had not existed and such Guarantor’s liability hereunder shall not be
in any manner impaired or reduced thereby.


16.    Cumulative Rights. All rights of the Administrative Agent and the holders
of the Obligations hereunder are separate and cumulative and may be pursued
separately, successively or concurrently, or not pursued, without affecting or
limiting any other right of the Administrative Agent and without affecting or
impairing the liability of the Guarantors.


17.    Successors and Assigns. This Guaranty shall be binding on and enforceable
against the Guarantors and their respective successors and assigns; provided
that the Guarantors may not assign or transfer any of its obligations hereunder
except to the extent permitted by the Credit Agreement. This Guaranty is
intended for and shall inure to the benefit of the Administrative Agent and each
holder of the Obligations, and each and every reference herein to
“Administrative Agent” shall include and refer to each and every successor or
permitted assignee of the Administrative Agent at any time holding or owning any
part of or interest in any part of the Obligations. Each Guarantor expressly
waives notice of transfer or assignment of all or any part of the Obligations or
of the rights of the Administrative Agent hereunder.


18.    Application of Payments. Payments received pursuant to this Guaranty
shall be applied to the Obligations in the order set forth in Section 9.03 of
the Credit Agreement.


19.    Modifications. Subject to Section 11.01 of the Credit Agreement, this
Guaranty and the provisions hereof may be amended, modified, waived, discharged
or terminated only by an instrument in writing signed by the Guarantors and the
Administrative Agent.


20.    Notices. All notices required or permitted to be given under this
Guaranty shall be in conformance with Section 11.02 of the Credit Agreement.


21.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.


(a)    THIS GUARANTY and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this GUARANTY and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW YORK.


(b)     EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL


95

--------------------------------------------------------------------------------




JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY
GUARANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


22.    Severability. If any provision of this Guaranty is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


23.    Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each constituting an
original, but all together one and the same instrument. Delivery of executed
counterparts of this Guaranty by facsimile or other electronic means shall be
effective as an original.




    


[Signature Pages Follow]




96

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.


GUARANTORS:        


[______________]
[______________]




By:_________________________
Name:    
Title:    




[______________]
[______________]




By:_________________________
Name:    
Title:    




[______________]
[______________]




By:_________________________
Name:    
Title:    






97

--------------------------------------------------------------------------------




Accepted and Agreed:




ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent


By:_________________________
Name:    
Title:    




98